DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 21 December 2018 has been considered by the Examiner.

Drawings
	The original drawings received on 21 December 2018 are accepted by the Examiner.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhnemann et al., U.S. Patent Application Publication US 2013/0302618 A1.
Kuhnemann et al. disclose a glass having the following composition in terms of weight percentages: 60.5-69% of SiO2, 7-11.8% of Al2O3, 0-4% of B2O3, 2-8.5% of MgO, 0-4% of CaO, 0-5% of ZnO, 0-3% of ZrO2, 15-17.5% of Na2O, 0-2.7% of K2O, 0-2% of Li2O, and 0-1.5% of fining agents. See Abstract and the entire specification, specifically, paragraphs [0019]-[0032]. Kuhnemann et al. disclose that the glass is able to be ion exchanged. See paragraph [0055]. Kuhnemann et al. disclose the glass is used in communication devices. See paragraph [0002].  The compositional ranges of Kuhnemann et al. are sufficiently specific to anticipate the glass as recited in claims 1, 5, 6, 10, and 11. See MPEP 2131.03. Furthermore, Kuhnemann et al. disclose Example 2, which anticipates the compositional ranges of claims 1, 5, 6, 10, and 11. See Table I.

Claims 2-4, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnemann et al., U.S. Patent Application Publication US 2013/0302618 A1.
Kuhnemann et al. teach a glass having the following composition in terms of weight percentages: 60.5-69% of SiO2, 7-11.8% of Al2O3, 0-4% of B2O3, 2-8.5% of MgO, 0-4% of CaO, 0-5% of ZnO, 0-3% of ZrO2, 15-17.5% of Na2O, 0-2.7% of K2O, 0-2% of Li2O, and 0-1.5% of fining agents. See Abstract and the entire specification, specifically, paragraphs [0019]-[0032]. Kuhnemann et al. teach that the glass is able to be ion exchanged. See paragraph [0055]. Kuhnemann et al. teach the glass is used in communication devices. See paragraph [0002].  
Kuhnemann et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 1, 5, and 6.  However, the weight percent ranges taught by Kuhnemann et al. have overlapping compositional ranges with instant claims 2-4, 7, 12, and 13.  See paragraphs [0019]-[0032]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Kuhnemann et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1-5, 7, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al., U.S. Patent Application Publication US 2013/0093312 A1.
Ono et al. disclose a glass having the following composition in terms of mole percentages: 50-74% of SiO2, 1-10% of Al2O3, 2-15% of MgO, 0-10% of CaO, 0-5% of ZrO2, 6-14% of Na2O, 3-15% of K2O. See Abstract and the entire specification, specifically, paragraphs [0052], [0054]-[0061]. Ono et al. disclose that the glass is able to be ion exchanged. See paragraph [0062]. Ono et al. disclose the glass is used in communication devices. See paragraph [0004].  The compositional ranges of Ono et al. are sufficiently specific to anticipate the glass as recited in claims 1-5, 7, and 10-12. See MPEP 2131.03. Furthermore, Ono et al. disclose Example 1, which anticipates the compositional ranges of claims 1-4, 7, 10, and 11, Example 14, which anticipates the compositional ranges of claims 1-4, 7, 10, and 11, and Example 42, which anticipates the compositional ranges of claims 1-5, 7, and 10-12. See Tables 1-11.
 
Claims 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al., U.S. Patent Application Publication US 2013/0093312 A1.
Ono et al. teach a glass having the following composition in terms of mole percentages: 50-74% of SiO2, 1-10% of Al2O3, 2-15% of MgO, 0-10% of CaO, 0-5% of ZrO2, 6-14% of Na2O, 3-15% of K2O. See Abstract and the entire specification, specifically, paragraphs [0052], [0054]-[0061]. Ono et al. teach that the glass can comprise at most 0.15% of Fe2O3. See paragraph [0143]. Ono et al. teach that the glass is able to be ion exchanged. See paragraph [0062]. Ono et al. teach the glass is used in communication devices. See paragraph [0004]. 
Ono et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claims 6, 8, and 9.  However, the weight percent ranges taught by Ono et al. have overlapping compositional ranges with instant claims 6, 8, and 9.  See paragraphs [0052], [0054]-[0061]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Ono et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve
upon what is already generally known provides the 
motivation to determine where in a disclosed set of 
percentage ranges is the optimum combination of 
percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELIZABETH A. BOLDEN/
Primary Examiner
Art Unit 1731



EAB
13 February 2021